Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed 07/08/2022 has been entered. Currently, claims 1, 3-9, 11-15, and 17-22 remain pending in the application. Independent claims 1, 9, and 15 and dependent claims 3-4, 7-8, 11-14, 17-18, and 21-22 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
2.	Applicant’s amendment to independent claims 1 , 9, and 15 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 01/10/2022.
Applicant’s arguments, see Remarks on Page 11, filed 07/08/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: Cabrera et al. (U.S. Patent No. 5820575), Smith et al. (U.S. Patent No. 5147261), Caprio (U.S. Patent No. 3452748), Drulias et al. (U.S. Patent No. 5179942), Kawahara (JP 2009005812 A), Worthington (GB 2264226 A), Yoo (U.S. Patent Pub. No. 20040055076), Yamashita (U.S. Patent Pub. No. 20050187071), and Turtzo (U.S. Patent No. 6099490).
3.	Applicant makes the argument that “Caprio has pockets being positioned adjacent to both ends” (Remarks, Page 10, Paragraph 3).
	In response to Applicant’s argument (Remarks, Page 10, Paragraph 3), the inner belt 12 of the primary reference, Cabrera, is devoid of any pockets adjacent the first end. Furthermore, Caprio is combinable with Cabrera for teaching a pocket adjacent the second end to teach the described claim limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) and in further view of Caprio (U.S. Patent No. 3452748) and Drulias et al. (U.S. Patent No. 5179942) and Yoo (U.S. Patent Pub. No. 20040055076).
Regarding claim 1, Cabrera discloses a belt 10 (Col. 2, lines 10-30 and Figures 1-2), comprising: an inner belt 12 configured to encircle a waist portion of a user, the inner belt 12 comprising: a first end 12a (Col. 2, line 55 and Figure 1), a second end 12b (Col. 2, line 55 and Figure 1), and a length that extends from the first end  to the second end   (Col. 2, line 55 and Figure 1, length extending from ends 12a,12b); an internal side  configured to face the user) when the inner belt  encircles the waist portion of the user (Col. 2, line 44 and Figure 1, inner surface of the inner shell 12 faces user when encircling waist); an external side configured to face away from the user when the inner belt  encircles the waist portion of the user (Col. 2, line 1 and Figure 2, outer surface of the inner shell 12 faces away from user when encircling waist); one or more plastic or metal ribs 16 (Col. 2, lines 18-24, plastic stays that are sewn to the body of the abdominal belt so as to be positioned within the inter shell 12 between the internal and external side of inner shell 12) positioned within the inner belt 12 in a location in-between the internal side and the external side of the inner belt; wherein the inner belt 12 is devoid of any pockets (Figure 2, there are no pockets adjacent first end 12a) adjacent the first end 12a of the inner belt 12; and wherein the belt  further comprises an outer belt 20 sewn to the inner belt  in a V- formation (Col. 2, lines 25-31 and Figure 2).
However, Cabrera fails to explicitly disclose the outer belt configured to encircle the waist portion of the user and encircle the inner belt when the inner belt encircles the waist portion of the user.
Smith teaches an analogous belt 10 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, lifting belt 10 with an outer abdominal belt 12 and an inner lumbar belt 11) with the analogous outer belt 12 configured to encircle the waist portion of the user and encircle the analogous inner belt when the analogous inner belt 11 encircles the waist portion of the user (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose a first set of one or more pockets coupled on the internal side of the inner belt at a first position adjacent to the second end of the inner belt, the first set of one or more pockets configured to receive a first distraction device and further configured to hold the first distraction device entirely inward of the internal side of the inner belt, wherein the first position of the first set of one or more pockets on the internal side of the inner belt is configured to cause the first distraction device to apply pressure to abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the first set of one or more pockets are further configured to allow the first distraction device to be removed from the first set of one or more pockets, wherein the first distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user. 
Caprio teaches an analogous belt 10,54 (Col. 2, lines 40, Col. 3, line 52, and Figure 1, inner belt 10 and outer belt 54) comprising a first set of one pocket 44 (Col. 3, line 19 and Figure 1, pocket 44) on the analogous internal side (Figure 1, pockets 44 for receiving and holding pad 46 are located on internal surface of garment 10) of the analogous inner belt 10 at a first position 38 (Figure 1, adjacent portion 38 next to second end 18) adjacent to the analogous second end 18 (Figure 1, second end of belt located at zipper section 18) of the analogous inner belt 10, the first set of one pocket 44 configured to receive a first distraction device 46 and further configured to hold the first distraction device 46 entirely inward (Figure 1, pocket 44 and pad 46 are contained within the periphery of garment 10 and are therefore entirely inward of the internal side) of the analogous internal side of the analogous inner belt 12, wherein the first position 38 of the first set of one pocket 44 on the analogous internal side of the analogous inner belt 10 is configured to cause the first distraction device 46 to apply pressure to abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, inguinal pad 46 made of any suitable cushioning material are inserted in the pocket 44 for engagement/pressure with/against the inguinal regions of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first set of one pocket 44 are further configured to allow the first distraction device 46 to be removed from (Col. 3, lines 44-46) the first set of one pocket 44, wherein the first distraction device 46 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side of the analogous inner belt 10 when the analogous inner belt 10 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second end of the inner belt of Cabrera in view of Smith, so that there is a set of one pocket and a first distraction device extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has an internally placed pocket for increasing the surface area of contact between the first distraction device and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by the distraction device (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose a second set of one or more pockets coupled on the internal side of the inner belt at a second position located at a half-way point along the length of the inner belt, the second set of one or more pockets configured to receive a second distraction device and further configured to hold the second distraction device entirely inward of the internal side of the inner belt, wherein the second position of the second set of one or more pockets on the internal side of the inner belt is configured to cause the second distraction device to apply pressure to lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second set of one or more pockets are further configured to allow the second distraction device to be removed from the second set of one or more pockets, wherein the second distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous belt 2,4,6,22 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6. Outer belt is secondary support 22) comprising a second set of one pocket 8 (Col. 4, lines 64-66 and Figure 1, pocket 8 coupled to woven elastic band 6 stitched along edges 34,36) coupled to a second position 6 on the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6 at a second position 6 located at a half-way point (Col. 4, lines 64-66 and Figure 1, woven elastic band 6 is at a central half-way point) along the length of the analogous inner belt 2,4,6, the second set of one pocket 8 configured to receive a second distraction device 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8) and further configured to hold the second distraction device 32 entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side of the analogous inner belt 2,4,6, wherein the second position 6 of the second set of pocket 8 on the analogous internal side of the analogous inner belt 2,4,6 is configured to cause the second distraction device 32 to apply pressure to lower back portions of the user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) when the analogous inner belt 2,4,6 encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second set of one pocket 8 are further configured to allow the second distraction device 32 to be removed from (Col. 5, lines 6-8, removably opening and closing the pouch pocket 8 to secure packet 32) the second set of one pocket 8, wherein the second distraction device 32 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a second set of one pocket and a second distraction device extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
	However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the first distraction device is a first set of at least two distraction devices to apply pressure to at least two abdominal portions; the second distraction device is a second set of at least two distraction devices to apply pressure to at least two lower back portions.
	Yoo teaches an analogous belt (Paragraph 22 and Figures 1-5, elastic textile belt 10 with ends 20,21) wherein the analogous first distraction device 30 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 30 adjacent the second end 20 at inner surface of abdominal acupressure element 11 applying pressure to multiple points of a user’s abdomen) is a first set of at least two distraction devices 30 to apply pressure to at least two abdominal portions; the analogous second distraction device 32 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50 to apply pressure to multiple points of a user’s lumbar back)  is a second set of at least two distraction devices 32 to apply pressure to at least two lower back portions.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, so that there is a first set of at least two distraction devices and a second set of at least two distraction devices, as taught by Yoo, in order to provide an improved belt with enhanced distraction devices at abdominal and lumbar location comprising a plurality of distraction devices to provide desirable acupressure via the first and second sets of at least two distraction devices (Yoo, Paragraph 22).
Regarding claim 6, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the second set of one pocket 8 comprises one pocket with a single opening (Drulias, Col. 4, lines 64-66 and Figure 1, pocket 8 is one pocket with a single opening) into the pocket 8.
Regarding claim 9, Cabrera discloses a method, comprising: positioning an inner belt 12 (Col. 2, lines 10-30 and Figures 1-2, inner shell 12 encircles around waist) around a waist portion of a user, the inner belt 12 comprising a first end 12a (Col. 2, line 55 and Figure 1), a second end 12b (Col. 2, line 55 and Figure 1), and a length (Col. 2, line 55 and Figure 1, length extending from ends 12a,12b)  that extends from the first end 12a to the second end 12b; coupling the first end 12a of the inner belt 12 to the second end 12b of the inner belt 12 so that the inner belt 12 encircles the waist portion of the user (Col. 2, lines 35-37, coupling first closure mating surface 24a at end 12a and second closure mating surface 24b at end 12b); wherein the inner belt 12 is devoid of any pockets (Figure 2, there are no pockets adjacent first end 12a) adjacent the first end 12a of the inner belt 12; positioning an outer belt 20 (Col. 2, lines 10-30 and Figures 1-2, upper elastic band 20 positioned around a waist) around the waist portion of a user, wherein the outer belt 20 is sewn to the inner belt 12 in a V-formation (Col. 2, lines 25-31 and Figure 2, sewn to the body, typically at central stay 16a is an upper elastic band 20 in a “V” pattern), wherein the outer belt 20 comprises a first end 22a (Col. 2, lines 38-41 and Figure 2, end 22a of upper elastic band 20), a second end 22b (Col. 2, lines 38-41 and Figure 2, end 22b of upper elastic band 20), and a length (Col. 2, lines 38-41 and Figure 2, length of upper elastic band 20 extending from ends 22a to 22b) that extends from the first end 22a to the second end 22b.
However, Cabrera fails to explicitly disclose coupling the first end of the outer belt to the second end of the outer belt so that the outer belt encircles the waist portion of the user and further encircles the inner belt.
Smith teaches an analogous inner belt 11 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, inner lumbar belt 11) with coupling the analogous first end 30 (Col. 3, lines 40-41 and Figure 2, remote end 30 of outer abdominal belt 12) of the analogous outer belt 12 to the analogous second end 31 (Col. 3, lines 40-41 and Figure 2, remote end 31) of the analogous outer belt 12 so that the analogous outer belt 12 encircles the waist portion of the user and further encircles (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12) the inner belt 11.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose positioning a first distraction device into a first set of one or more pockets coupled to the inner belt at a first position adjacent to the second end of the inner belt, so as to cause the first distraction device to be located entirely inward of an internal side of the inner belt, and further so as to cause the first distraction device to apply pressure to an abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the fi first distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Caprio teaches an analogous inner belt 10 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, back support garment 10) with positioning a first distraction device 46 (Col. 3, lines 19-21 and Figure 1, holding pad 46 inserted into pocket 44 coupled to end panel 38 of garment 10) into a first set of one pocket 44 coupled to the analogous inner belt 10 at a first position 38 (Figure 1, adjacent portion 38 next to second end 18) adjacent to the analogous second end 18 (Figure 1, second end of belt located at zipper section 18) of the analogous inner belt 10, so as to cause the first distraction device 46 to be located entirely inward (Figure 1, pocket 44 and pad 46 inward of garment 10) of an internal side (Figure 1, pocket 44 for receiving and holding pad 46 is located on internal surface of garment 10) of the analogous inner belt 10, and further so as to cause the first distraction device 46 to apply pressure to an abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, inguinal pad 46 made of any suitable cushioning material is inserted in the pocket 44 for engagement/pressure with/against an inguinal region of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10 encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first distraction device 46 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the internal side of the analogous inner belt 10 when the analogous inner belt 10 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the inner belt of Cabrera in view of Smith, so that there is a set of one pocket and a first distraction device extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has internally placed pockets for increasing the surface area of contact between the first distraction device and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by the distraction device (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose positioning a second distraction device into a second set of one or more pockets coupled to the inner belt at a second position located at a half-way point along the length of the inner belt, so as to cause the second distraction device to be located entirely inward of the internal side of the inner belt, and further so as to cause the second distraction device to apply pressure to one or more lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous inner belt 2,4,6 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6) with positioning a second distraction device 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8 which is coupled to woven elastic band 6 stitched along edges 34,36) into a second set of one pocket 8 coupled to the analogous inner belt 2,4,6 at a second position 6 located at a half-way point (Col. 4, lines 64-66 and Figure 1, woven elastic band 6 is at a central half-way point) along the length of the analogous inner belt 2,4,6, so as to cause the second distraction device 32 to be located entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6, and further so as to cause the second distraction device 32 to apply pressure to lower back portions of the user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) of the user when the analogous inner belt encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second distraction device 32 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a second set of one pocket and a second distraction device extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
	However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the first distraction device is a first set of at least two distraction devices to apply pressure to at least two abdominal portions; the second distraction device is a second set of at least two distraction devices to apply pressure to at least two lower back portions.
	Yoo teaches an analogous belt (Paragraph 22 and Figures 1-5, elastic textile belt 10 with ends 20,21) wherein the analogous first distraction device 30 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 30 adjacent the second end 20 at inner surface of abdominal acupressure element 11 applying pressure to multiple points of a user’s abdomen) is a first set of at least two distraction devices 30 to apply pressure to at least two abdominal portions; the analogous second distraction device 32 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50 to apply pressure to multiple points of a user’s lumbar back)  is a second set of at least two distraction devices 32 to apply pressure to at least two lower back portions.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, so that there is a first set of at least two distraction devices and a second set of at least two distraction devices, as taught by Yoo, in order to provide an improved belt with enhanced distraction devices at abdominal and lumbar location comprising a plurality of distraction devices to provide desirable acupressure via the first and second sets of at least two distraction devices (Yoo, Paragraph 22).
Regarding claim 15, Cabrera discloses a method, comprising: an internal side (Col. 2, line 44 and Figure 1, inner surface of the inner shell 12 faces user when encircling waist) of an inner belt 12, the inner belt 12 configured to encircle a waist portion of a user, the inner belt 12 comprising a first end 12a (Col. 2, line 55 and Figure 1), a second end 12b (Col. 2, line 55 and Figure 1), and a length (Col. 2, line 55 and Figure 1, length extending from ends 12a,12b)  that extends from the first end 12a to the second end 12b, wherein the internal side of the inner belt 12 is configured to face the user when the inner belt 12 encircles the waist portion of the user, wherein the inner belt 12 is devoid of any pockets (Figure 2, there are no pockets adjacent first end 12a) adjacent the first end 12a of the inner belt 12; and sewing an outer belt 20 (Col. 2, lines 10-30 and Figures 1-2, upper elastic band 20 positioned around a waist) to the inner belt 12 in a V-formation (Col. 2, lines 25-31 and Figure 2, sewn to the body, typically at central stay 16a is an upper elastic band 20 in a “V” pattern).
However, Cabrera fails to explicitly disclose wherein the outer belt is configured to encircle the waist portion of the user and encircle the inner belt when the inner belt encircles the waist portion of the user.
Smith teaches an analogous inner belt 11 (Col. 2, line 66, Col. 3, lines 34-35, and Figures 1-2, inner lumbar belt 11) wherein the analogous outer belt 12 configured to encircle the waist portion of the user and encircle the analogous inner belt when the analogous inner belt 11 encircles the waist portion of the user (Col. 4, lines 5-7 and Figure 8, abdominal belt 12 encircles waist and encircles inner lumbar belt 11 by fastening the inner hook members 38 of the outer end 31 of the abdominal belt 12 on top of the loop member 36 which is on the inner end 36 of the abdominal belt 12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length between ends of the outer belt of Cabrera, so that the ends of the outer belt are configured to encircle a waist and inner belt, as taught by Smith, in order to provide an improved belt with an enhanced outer belt having a length to fully encircle a waist and inner belt such that the belt is firmly secured and activating the abdominal muscles to enhance supporting strength for both the abdomen and the back (Smith, Col. 4, lines 11-13).
However, the combination of Cabrera in view of Smith also fails to explicitly disclose coupling a first set of one or more pockets on the internal side of the inner belt at a first position adjacent to the second end of the inner belt, the first set of one or more pockets configured to receive a first distraction device and further configured to hold the first distraction device entirely inward of the internal side of the inner belt, wherein the first position of the first set of one or more pockets on the internal side of the inner belt is configured to cause the first distraction device to apply pressure to abdominal portions of the user when the inner belt encircles the waist portion of the user, wherein the first distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user
Caprio teaches an analogous inner belt 10 (Col. 2, lines 40, Col. 3, line 52, and Figure 6, back support garment 10) with coupling a first set of one pocket 44 (Col. 3, line 19 and Figure 1, pocket 44 coupled to end panel 38 of garment 10) on the analogous internal side (Figure 1, pocket 44 for receiving and holding pad 46 is located on internal surface of garment 10) of the analogous inner belt 10 at a first position 38 (Figure 1, adjacent portion 38 next to second end 18) adjacent to the analogous second end 18 (Figure 1, second end of belt located at zipper section 18) of the analogous inner belt 10, the first set of one pocket 44 configured to receive a first distraction device 46 and further configured to hold the first distraction device 46 entirely inward (Figure 1, pockets 44 and pads 46 inward of garment 10) of the analogous internal side of the analogous inner belt 10, wherein the first position 38 of the first set of one pocket 44 on the analogous internal side of the analogous inner belt 10 is configured to cause the first distraction device 46 to apply pressure to abdominal portions of the user (Col. 3, lines 19-21 and Figure 1, inguinal pad 46 made of any suitable cushioning material is inserted in the pocket 44 for engagement/pressure with/against an inguinal region of the wearer, wherein the inguinal region is the inferior part of the anterolateral abdominal wall) when the analogous inner belt 10  encircles the waist portion of the user (Figures 8-9, garment 10 encircles waist), wherein the first distraction device 46 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 44 and pad 46 extend inward towards user) from the analogous internal side of the analogous inner belt 10 when the analogous inner belt 10  encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the inner belt of Cabrera in view of Smith, so that there is a set of one pocket and a first distraction device extending inward of the inner belt for engaging an abdomen of a user, as taught by Caprio, in order to provide an improved belt that has an internally placed pocket for increasing the surface area of contact between the first distraction device and the abdomen of the user, ultimately enhancing the amount of pressure therapy given by distraction device (Caprio, Col. 3, lines 41-46). 
However, the combination of Cabrera in view of Smith in view of Caprio also fails to explicitly disclose coupling a second set of one or more pockets on the internal side of the inner belt at a second position located at a half-way point along the length of the inner belt, the second set of one or more pockets configured to receive a second distraction device and further configured to hold the second distraction device entirely inward of the internal side of the inner belt, wherein the second position of the second set of one or more pockets on the internal side of the inner belt is configured to cause the second distraction device to apply pressure to lower back portions of the user when the inner belt encircles the waist portion of the user, wherein the second distraction device is sized and/or shaped to extend inward towards the user from the internal side of the inner belt when the inner belt encircles the waist portion of the user.
Drulias teaches an analogous inner belt 2,4,6 (Col. 4, lines 62-65, Col. 6, lines 6-7, and Figures 1 and 3, inner belt has upper portion of woven elastic band 2 and a lower portion elastic band 4 stitched along edge 40 attached to woven elastic band 6) with coupling a second set of one pocket 8 (Col. 4, lines 64-66 and Figure 1, pocket 8 coupled to woven elastic band 6 stitched along edges 34,36) on the analogous internal side (Figure 1, pocket 8 on internal side of the woven elastic band 2,4,6) of the analogous inner belt 2,4,6 at a second position 6 located at a half-way point (Col. 4, lines 64-66 and Figure 1, woven elastic band 6 is at a central half-way point) along the length of the analogous inner belt 2,4,6, the second set of one pocket 8 configured to receive a second distraction device 32 (Col. 5, lines 10 and Figure 1, therapeutic packet 32 received and held in pocket 8) and further configured to hold the second distraction device 32 entirely inward (Figure 1, pocket 8 and therapeutic packet 32 located inward of the woven elastic band 2,4,6) of the analogous internal side of the analogous inner belt 2,4,6, wherein the second position 6 of the second set of one pocket 8 on the analogous internal side of the analogous inner belt 2,4,6  is configured to cause the second set distraction device 32 to apply pressure to lower back portions of the user (Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted) when the analogous inner belt 2,4,6 encircles the waist portion of the user (Col. 5, lines 13-17, elastic band ends 2,4,6 encircles the waist of the wearer), wherein the second distraction device 32 is sized and/or shaped to extend inward towards the user (Figure 1, pocket 8 and therapeutic packet 32 extend inward towards user) from the analogous internal side of the analogous inner belt 2,4,6 when the analogous inner belt 2,4,6 encircles the waist portion of the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a center of the inner belt of Cabrera in view of Smith in view of Caprio, so that there is a second set of one or more pockets and a second distraction device extending inward of the inner belt for engaging an lower back of a user, as taught by Drulias, in order to provide an improved belt with an internal pocket and distraction device for compressing the distraction device firmly over the back of a wearer to apply adequate pressure through said pocket evenly across said back of the wearer (Drulias, Col. 2, lines 39-51).
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias fails to explicitly disclose the first distraction device is a first set of at least two distraction devices to apply pressure to at least two abdominal portions; the second distraction device is a second set of at least two distraction devices to apply pressure to at least two lower back portions.
	Yoo teaches an analogous belt (Paragraph 22 and Figures 1-5, elastic textile belt 10 with ends 20,21) wherein the analogous first distraction device 30 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 30 adjacent the second end 20 at inner surface of abdominal acupressure element 11 applying pressure to multiple points of a user’s abdomen) is a first set of at least two distraction devices 30 to apply pressure to at least two abdominal portions; the analogous second distraction device 32 (Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50 to apply pressure to multiple points of a user’s lumbar back)  is a second set of at least two distraction devices 32 to apply pressure to at least two lower back portions.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias, so that there is a first set of at least two distraction devices and a second set of at least two distraction devices, as taught by Yoo, in order to provide an improved belt with enhanced distraction devices at abdominal and lumbar location comprising a plurality of distraction devices to provide desirable acupressure via the first and second sets of at least two distraction devices (Yoo, Paragraph 22).
Regarding claim 20, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the second set of one pocket 8 comprises one pocket with a single opening (Drulias, Col. 4, lines 64-66 and Figure 1, pocket 8 is one pocket with a single opening) into the pocket 8.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) in view of Yoo (U.S. Patent Pub. No. 20040055076), as applied to claim 1, 9, and 15, respectively, and in further view of Turtzo (U.S. Patent No. 6099490).
Regarding claim 3, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the first position 38 (Caprio, Figure 1) of the first set of one pocket 44 (Caprio, Figure 1) on the internal side of the inner belt 12 (Cabrera, Figure 1)  is configured to cause the first set of at least two distraction devices (Yoo, Paragraph 22, plurality of protrusions 30) to apply pressure to an abdominal muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, inguinal pad 46 for engagement/pressure with/against the inguinal region of the wearer when the garment encircles the waist of a user. The inguinal region is formed from the aponeurosis of the external oblique of the anterolateral abdominal wall; Yoo, Paragraph 22 and Figures 1-5, metal protrusion 30 apply abdominal pressure) when the inner belt 12 (Cabrera, Figure 1) encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose applying pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
Turtzo teaches an analogous belt 110 (Col. 5, lines 28-40; Col. 6, lines 34-42 and Figures 1-2, brace 110 with inner belt 170,180) with an analogous first distraction device 58 (Col. 6, lines 33-42 and Figures 1-2, abdominal stiffener 58 applies compressive forces to wearer’s abdominal cavity, wherein the abdominal cavity comprises the left and right oblique muscles) that applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first set of one pocket with the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that when the belt encircles the user’s waist portion the first set of one pocket with the first set of at least two distraction devices overlies and applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle, as taught by Turtzo, in order to provide an improved belt with second end of the belt having the adjacent distraction device to overlie an entire abdominal cavity for increased compressive surface area on a user (Turtzo, Col. 6, lines 33-42).
Regarding claim 11, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses positioning the first set of at least two distraction devices (Yoo, Paragraph 22, plurality of protrusions 30) into the first set of one pocket 44 (Caprio, Figure 1)  coupled to the inner belt 12 (Cabrera, Figure 1), so as to cause the first set of at least two distraction devices (Yoo, Paragraph 22, plurality of protrusions 30) to apply pressure to an abdominal muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, inguinal pad 46 for engagement/pressure with/against the inguinal region of the wearer when the garment encircles the waist of a user. The inguinal region is formed from the aponeurosis of the external oblique of the anterolateral abdominal wall; Yoo, Paragraph 22 and Figures 1-5, metal protrusion 30 apply abdominal pressure) when the inner belt 12 (Cabrera, Figure 1) encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose applying pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
Turtzo teaches an analogous belt 110 (Col. 5, lines 28-40; Col. 6, lines 34-42 and Figures 1-2, brace 110 with inner belt 170,180) with an analogous first distraction device 58 (Col. 6, lines 33-42 and Figures 1-2, abdominal stiffener 58 applies compressive forces to wearer’s abdominal cavity, wherein the abdominal cavity comprises the left and right oblique muscles) that applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first set of one pocket with the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that when the belt encircles the user’s waist portion the first set of one pocket with the first set of at least two distraction devices overlies and applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle, as taught by Turtzo, in order to provide an improved belt with second end of the belt having the adjacent distraction device to overlie an entire abdominal cavity for increased compressive surface area on a user (Turtzo, Col. 6, lines 33-42).
Regarding claim 17, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the first position 38 (Caprio, Figure 1) of the first set of one pocket 44 (Caprio, Figure 1) on the internal side of the inner belt 12 (Cabrera, Figure 1)  is configured to cause the first set of at least two distraction devices (Yoo, Paragraph 22, plurality of protrusions 30) to apply pressure to an abdominal muscle of the user (Caprio, Col. 3, lines 19-21 and Figure 1, inguinal pad 46 for engagement/pressure with/against the inguinal region of the wearer when the garment encircles the waist of a user. The inguinal region is formed from the aponeurosis of the external oblique of the anterolateral abdominal wall; Yoo, Paragraph 22 and Figures 1-5, metal protrusion 30 apply abdominal pressure) when the inner belt 12 (Cabrera, Figure 1) encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose applying pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
Turtzo teaches an analogous belt 110 (Col. 5, lines 28-40; Col. 6, lines 34-42 and Figures 1-2, brace 110 with inner belt 170,180) with an analogous first distraction device 58 (Col. 6, lines 33-42 and Figures 1-2, abdominal stiffener 58 applies compressive forces to wearer’s abdominal cavity, wherein the abdominal cavity comprises the left and right oblique muscles) that applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first set of one pocket with the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that when the belt encircles the user’s waist portion the first set of one pocket with the first set of at least two distraction devices overlies and applies pressure to a left abdominal oblique muscle and right abdominal oblique muscle, as taught by Turtzo, in order to provide an improved belt with second end of the belt having the adjacent distraction device to overlie an entire abdominal cavity for increased compressive surface area on a user (Turtzo, Col. 6, lines 33-42).
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) in view of Yoo (U.S. Patent Pub. No. 20040055076), as applied to claims 1, 9, and 15, respectively, and in further view of Kawahara (JP 2009005812 A).
Regarding claim 4, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the second position 6 (Drulias, Figure 1) of the second set of one pocket 8 (Drulias, Figure 1)  on the internal side of the inner belt 2,4,6 (Drulias, Figure 1)  is configured to cause the second set of at least two distraction devices 32 (Yoo, Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50) to apply pressure to the user (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) when the inner belt 2,4,6 (Drulias, Figure 1) encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose the second set of at least two distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of at least two distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to locate the belt such that the second set of one pocket and second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, allows for pressure from the second set of at least two distraction devices to be applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Regarding claim 12, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses positioning the second set of at least two distraction devices 32 (Yoo, Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50) into the second set of one pocket 8 (Drulias, Col. 4, lines 64-66 and Figure 1) coupled to the inner belt 2,4,6 (Drulias, Figure 1), so as to cause the second set of at least two distraction devices 32 (Yoo, Paragraph 22 and Figures 1-5) to apply pressure (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) to the user when the inner belt 2,4,6 (Drulias, Figure 1) encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose the second set of at least two distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of at least two distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the second set of one pocket and second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias n view of Yoo, so that pressure from the second set of at least two distraction devices is applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Regarding claim 18, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias discloses the invention as described above and further discloses wherein the second position 6 (Drulias, Figure 1) of the second set of one pockets 8 (Drulias, Figure 1) on the internal side of the inner belt 2,4,6 (Drulias, Figure 1)  is configured to cause the second set of at least two distraction devices 32 (Yoo, Paragraph 22 and Figures 1-5, distraction device comprises a plurality of metal protrusion 32 at inner surface of lumbar acupressure element 50) to apply pressure (Drulias, Col. 5, lines 9-10, The pouch 8 is meant to be placed against the lower lumbar spine with therapeutic packet 32 inserted when the bands 2,4,6 encircle waist of the user) to the user when the inner belt 2,4,6 (Drulias, Figure 1)  encircles the waist portion of the user.
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose the second set of at least two distraction devices to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user. 
Kawahara teaches an analogous belt 1 (Page 4/20, Paragraph 6, belt 1 with a left and right sacroiliac joint pressing protrusion 3) with the analogous second set of at least two distraction devices 3 to apply pressure to a left sacroiliac joint and a right sacroiliac joint of the user (Page 3/20, Paragraph 6, sacroiliac joint pressing protrusion 3 applied pressure to left and right sacroiliac joint). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the second set of one pocket and second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that pressure from the second set of at least two distraction devices is applied to a left sacroiliac joint and a right sacroiliac joint of the user, as taught by Kawahara, in order to provide an improved belt with an enhanced second set of distraction devices that engage left and right sacroiliac joint areas for increased stabilization and support of the sacrum and vertebral column (Kawahara, Page 4/20, Paragraph 6).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) in view of Yoo (U.S. Patent Pub. No. 20040055076), as applied to claims 1 and 15, respectively, and in further view of Worthington (GB 2264226 A).
Regarding claim 5, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the first set of one pocket 44 comprises one pocket (Caprio, Col. 3, line 19 and Figure 1, one pocket 44 on each end panel 38 of garment 10).
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose two openings into the pocket
	Worthington teaches two openings 20' (Page 7, Paragraph 3 and Figure 4, initially to form a single front pocket 20 with the base panel 12 which may then be seamed along the line TU to divide the front pocket 20 into two separate compartments 20') into the analogous pocket 20. 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one pocket of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, to include two openings, as taught by Worthington, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Worthington, Page 7, Paragraph 3). 
Regarding claim 19, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above and further discloses wherein the first set of one pocket 44 comprises one pocket (Caprio, Col. 3, line 19 and Figure 1, one pocket 44 on each end panel 38 of garment 10).
However, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo fails to explicitly disclose two openings into the pocket
	Worthington teaches two openings 20' (Page 7, Paragraph 3 and Figure 4, initially to form a single front pocket 20 with the base panel 12 which may then be seamed along the line TU to divide the front pocket 20 into two separate compartments 20') into the analogous pocket 20. 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one pocket of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, to include two openings, as taught by Worthington, in order to provide an improved belt with multiple distraction devices spaced apart within a single pocket (Worthington, Page 7, Paragraph 3). 
Claims 7-8, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (U.S. Patent No. 5820575) in view of Smith et al. (U.S. Patent No. 5147261) in view of Caprio (U.S. Patent No. 3452748) in view of Drulias et al. (U.S. Patent No. 5179942) in view of Yoo (U.S. Patent Pub. No. 20040055076), as applied to claim 1, 9, and 15, respectively, and in further view of Yamashita (U.S. Patent Pub. No. 20050187071).
Regarding claim 7, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the first set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced first set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Regarding claim 8, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the second set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced second set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Regarding claim 13, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the first set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced first set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Regarding claim 14, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the second set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced second set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Regarding claim 21, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the first set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the first set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced first set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Regarding claim 22, the combination of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo discloses the invention as described above but fails to explicitly disclose wherein the second set of at least two distraction devices comprises at least two balls.
Yamashita teaches an analogous belt 100 (Paragraphs 136, 159 and Figure 13C, repositioning device 1 may be fixed on the skin side of a garment belt 100 and applied to the skin surface A of the human body via the garment belt 100) with an analogous distraction device 2 (Paragraphs 134, 136, and Figure 13C, external shape of the case 2 applied against skin is a spherical ball) comprises a ball.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the second set of at least two distraction devices of Cabrera in view of Smith in view of Caprio in view of Drulias in view of Yoo, so that the first set of at least two distraction devices is in the shape of balls, as taught by Yamashita, in order to provide an improved belt with an enhanced second set of at least two distraction devices in a spherical ball shape to apply pressure uniformly to a user via its rotating shape (Yamashita, Paragraph 134).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786